Case: 21-60964     Document: 00516539497         Page: 1     Date Filed: 11/09/2022




              United States Court of Appeals
                   for the Fifth Circuit
                                                                      United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                  No. 21-60964
                                                                      November 9, 2022
                                Summary Calendar
                                                                        Lyle W. Cayce
                                                                             Clerk
   Teodoro Salgado Ramirez,

                                                                      Petitioner,

                                       versus

   Merrick Garland, U.S. Attorney General,

                                                                     Respondent.


                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                            Agency No. A070 598 901


   Before Smith, Dennis, and Southwick, Circuit Judges.
   Per Curiam:*
          Teodoro Salgado Ramirez, a native and citizen of Mexico, petitions
   for review of a decision of the Board of Immigration Appeals (“BIA”)
   dismissing his appeal and affirming the immigration judge’s (“IJ”) denial of




          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-60964      Document: 00516539497          Page: 2   Date Filed: 11/09/2022




                                    No. 21-60964


   withholding of removal and protection under the Convention Against
   Torture (“CAT”).
          Salgado Ramirez argues the BIA erred in affirming the IJ’s finding that
   he was ineligible for withholding of removal because he had failed to show the
   requisite nexus between the harm he feared in Mexico and his family-based
   particular social group (“PSG”). He also argues that the BIA erred in
   affirming the IJ’s denial of CAT relief.
          This court reviews the BIA’s decision and considers the IJ’s decision
   only to the extent it influenced the BIA. Orellana-Monson v. Holder, 685 F.3d
   511, 517 (5th Cir. 2012). The BIA’s factual findings are reviewed for
   substantial evidence, and its legal conclusions are reviewed de novo. Id. at
   517-18.
          The Government argues that, given Salgado Ramirez’s prior
   conviction for a controlled substance offense, this court lacks jurisdiction to
   consider any of his factual challenges to the denial of withholding of removal.
   See 8 U.S.C. § 1252(a)(2)(C). Salgado Ramirez maintains he has raised a
   “valid question of law” regarding whether the BIA applied the wrong legal
   standard to the nexus element of his claim for withholding of removal;
   therefore, this court has jurisdiction over his petition under 8 U.S.C.
   § 1252(a)(2)(D).
          First, he argues the legal standard for showing a nexus “is more
   relaxed” for withholding of removal than it is for asylum, and that the BIA
   erred in applying the more stringent “one central reason” standard. He
   acknowledges, however, that this court has already rejected this argument in
   Vazquez-Guerra v. Garland, 7 F.4th 265, 271 (5th Cir. 2021), cert. denied, 142
   S. Ct. 1228 (2022).




                                          2
Case: 21-60964      Document: 00516539497           Page: 3     Date Filed: 11/09/2022




                                     No. 21-60964


          Next, Salgado Ramirez argues that his credible testimony established
   that his membership in a PSG consisting of his family was “one central
   reason” for the persecution he fears in Mexico. This argument is a challenge
   to the factual findings of the IJ and the BIA, which this court lacks jurisdiction
   to consider under Section 1252(a)(2)(C) given Salgado Ramirez’s prior
   controlled substance offense. See Pierre-Paul v. Barr, 930 F.3d 684, 694 (5th
   Cir. 2019) (stating that nexus “is a factual question reviewed under the
   substantial evidence standard”), abrogated on other grounds by Niz-Chavez v.
   Garland, 141 S. Ct. 1474, 1479-80 (2021); Thuri v. Ashcroft, 380 F.3d 788, 791
   (5th Cir. 2004) (same).
          Finally, Salgado Ramirez argues the BIA erred in affirming the IJ’s
   nexus analysis, because the IJ erroneously stated: “there’s nothing to show
   that [Salgado Ramirez’s] uncle was killed for one of the five” statutorily
   protected grounds. Because his claimed error raises a question of law, it is
   reviewable despite his prior criminal conviction.          See § 1252(a)(2)(D).
   Nonetheless, a review of other portions of the IJ’s decision prior to the
   incorrect statement reveals the IJ understood the necessity of a nexus and
   simply found that none existed in Salgado Ramirez’s case. Therefore,
   Salgado Ramirez’s claim of legal error fails. See Ontunez-Tursios v. Ashcroft,
   303 F.3d 341, 350 (5th Cir. 2002).
          Salgado Ramirez also argues that the BIA erred in adopting the IJ’s
   denial of CAT protection.        According to Salgado Ramirez, he faces a
   likelihood of torture in Mexico given his credible testimony that his uncle was
   killed by a Mexican police officer, as well as the country conditions evidence
   showing the police in Mexico are corrupt and that government efforts to
   address corruption have largely been ineffective.
          The Supreme Court has held that Section 1252(a)(2)(C) does not bar
   review of factual challenges to orders denying CAT protection. Nasrallah v.




                                           3
Case: 21-60964       Document: 00516539497         Page: 4   Date Filed: 11/09/2022




                                    No. 21-60964


   Barr, 140 S. Ct. 1683, 1688 (2020). This court’s review, however, “is highly
   deferential.” Id. at 1692.
            Though the country conditions evidence describes instances of police
   corruption and brutality, on balance, it does not compel the conclusion that
   Salgado Ramirez would “more likely than not” be tortured if removed to
   Mexico. See 8 C.F.R. § 1208.16(c)(2); see also Chen v. Gonzalez, 470 F.3d
   1131, 1142-43 (5th Cir. 2006). Further, the BIA reasonably considered the
   remoteness in time of his uncle’s murder and that Salgado Ramirez had never
   been harmed or threatened in Mexico when it concluded he had not shown
   eligibility for CAT relief. See Omagah v. Ashcroft, 288 F.3d 254, 258 (5th Cir.
   2002).
            The petition for review is DISMISSED in part and DENIED in
   part.




                                          4